— Judgment affirmed. Memorandum: There is clear and convincing evidence of an independent basis for the victim’s in-court identification of the defendant (People v Ballot, 20 NY2d 600) and that it was not the result of the suggestive showup (Gilbert v California, 388 US 263, 272). In view of the strength of the identification testimony and the overwhelming evidence of guilt, there is no reasonable possibility that the erroneous admission of testimony regarding the showup contributed to defendant’s conviction (People v Crimmins, 36 NY2d 230, 237). All concur, except Hancock, Jr., J. P., and Doerr, J., who dissent and vote to reverse and grant a new trial, in the following memorandum.